DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised that the Non-Final Rejection mailed 10/28/2022 is vacated.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,407,616. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 7, and 13, the limitation “clean peel tape” is vague and indefinite.  What properties of the tape are required for it to be clean peeled?  Does this have to do with the transparency or the “nonstick nature” of the tape?  What structure is being claimed?
Claim 5 recites the limitation "the adhesive layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 5 depend on claim 3 where this is introduced?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Wesson et al., US PGPub 2017/0225925.

    PNG
    media_image1.png
    152
    476
    media_image1.png
    Greyscale

Regarding claims 1, 6, and 11 Wesson et al. discloses an elevator system (10), and method for assembling an elevator system (10) comprising: a hoistway (14); an elevator car (12) movable along the hoistway (14); a belt (16) operably connected to the elevator car (12) to move the elevator car (12) along the hoistway (14), the belt (16) including: one or more tension elements (28) extending longitudinally along a length (between 12 and 22 in Fig 1A) of the belt (16); an elastomeric jacket (30) at least partially enveloping (see fig 5) the one or more tension elements (28), the jacket (30) defining a traction side (top side in fig 5) configured to be interactive with a traction sheave (52) of the elevator system (10) and a back side (bottom side in fig 5) opposite the traction side (as described above); and a protective tape (54 – see [0049]) applied to the elastomeric jacket (30) at the back side (as described above), the protective tape (54) including a high strength polymer material (see [0049]) with reinforcement (additive – see [0048]).
Regarding claims 2, 7, and 13, as best understood (see 112 rejection) Wesson et al. discloses the elevator system of claims 1, 6, and 11 wherein the protective tape (54) is a clean peel tape.
Regarding claims 3, 8, and 14 Wesson et al. discloses the belt of claims 1,  6 and 11, wherein the protective tape (54) includes: a protective layer (see [0049]) configured to be one or more of abrasion resistant (i.e. Kevlar), scuff resistant or break resistant; and an adhesive layer (see [0049] line 14) disposed between the protective layer (as described above) and the jacket (30) to secure the protective tape (54) to the jacket (30).
Regarding claims 4, 9, and 15 Wesson et al. discloses the belt of claims 3, 8 and 14 wherein the protective layer includes a polypropylene (see [0049], lines 18-19) with glass yarn reinforcement (see [0049], lines 20-21).
Regarding claims 12, Wesson et al. discloses the method of claim 11, wherein the protective tape (54) is applied to the jacket (30) via a roll (mold wheel – [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al..
Regarding claims 5, 10, and 16, Wesson et al. discloses the system and method of claims 1, 8, and 14 but does not specify multiple adhesive layers.  It would have been obvious to one having ordinary skill to employ multiple adhesive layers since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to employ multiple adhesive layers in order to improve the adhesion between the belt and protective layer and increase the protrusion of the protective layer to better protect the belt from wear.

Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 17, including every method step and associated structural element recited in the claims, especially, the configuration wherein the method includes installing the belt in a hoistway of the elevator system; installing one or more additional components of the elevator system in the hoistway; and removing the protective tape from the jacket after installation of the one or more additional components is completed. 
None of the references of the prior art teach or suggest the elements of the elevator belt assembly method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654